DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  
Claim 4 Line 1 it appears that “delivery in the energy” should read “delivering the energy”
Claim 9 Line 2 it appears that “a press fit of between” should read “a press fit between”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 Line 2 recites “of less than about 150 degrees Celsius” the term “about” is relative and makes the meets and bounds of the temperature range indefinite since no definition is provided in the written description.
Claim 17 recites “the processing circuitry” in line 3, but it is not clear if this recitation is the same as, related to, or different from “electronic circuitry” of claim 17, line 2. It is unclear if two different circuitries or one circuitry performing both functions is claimed.
Claims 18-20 are rejected by virtue of their dependency on claim 17

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barror US Patent Application Publication Number US 2017/0100597 A1.
Regarding claim 1, Barror discloses a method for manufacturing an implantable medical device (Paragraph 0018), the method comprising: 
positioning a metal housing component (Paragraph 0033 discloses that the external contacts are metal) adjacent to a polymer housing component (Paragraph 0023 discloses that the housing portion may be a polymer) so that there is an interface between the metal housing component and the polymer housing component (0034); and 
forming a seal at the interface between the metal housing component and the polymer housing component to join the metal housing component and the polymer housing (Paragraph 0034) component, wherein the joined metal housing component and the polymer housing component form at least a portion of housing for the implantable medical device, wherein the housing of the implantable medical device contains electronic circuitry (Fig. 1 References 12-housing, 40-external contact, and 20-electronic device Paragraph 0025).  
Regarding claim 2, Barror discloses the method of claim 1. Barror further discloses the method wherein positioning the metal housing adjacent to the polymer housing comprises contacting a surface of the metal housing component with a surface of the polymer housing component at the interface (Fig. 4 Reference 17-mating surface Paragraph 0034).  
Regarding claim 8, Barror discloses the method of claim 1. Barror further discloses the method wherein the seal is a hermetic seal (Paragraph 0034).  
Regarding claim 10, Barror discloses the method of claim 1. Barror further discloses the method wherein the metal housing component comprises at least one of stainless steel, titanium, platinum, or iridium (Paragraph 0033).  
Regarding claim 14, Barror discloses the method of claim 1. Barror further discloses the method wherein the electronic circuitry is contained within the housing upon positioning the polymer housing component adjacent to the metal housing component (Fig. 1 References 12-housing, 40-external contact, and 20-electronic device Paragraph 0025).  
Regarding claim 17, Barror discloses an implantable medical device comprising (Paragraph 0018): 
electronic circuitry (Paragraph 0025); and 
a housing, wherein the processing circuitry is contained within the housing (Paragraph 0025), wherein the housing includes a metal housing component (Paragraph 0033 discloses that the external contacts are metal) and a polymer housing component (Paragraph 0023 discloses that the housing portion may be a polymer) sealed to each other along an interface (Paragraph 0034).  
Regarding claim 18, Barror discloses the implantable medical device of claim 17. Barror further discloses the device, wherein the metal housing component comprises at least one of stainless steel, titanium, platinum, or iridium (Paragraph 0033).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9, 11-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barror in view of Krause US Patent Application Publication US 2005/0042456 A1.
Regarding claim 3, Barror discloses the method of claim 1. Barror further discloses the method wherein forming the seal at the interface between the metal housing component and the polymer housing component (Paragraph 0034).
Barror implies the method further comprising delivering energy to the metal housing component such that the metal housing component causes a portion of the polymer housing component to melt, wherein the melting of the portion of the polymer housing component increases contact between the metal housing component and the polymer housing component at the interface, and wherein the seal is formed between the metal housing component and the polymer housing component at the interface upon cooling of the melted portion of the polymer housing component. Barror implies this method in paragraphs 0034-0036 where the process of joining the metal and polymer components using a laser is discussed.
Krause teaches a method of connecting metals to thermoplastics by placing the two in contact with each other and then irradiating the metal with a laser at the region of contact. The thermoplastic melts in the region of contact and adheres to the metal component. The plastic is allowed to cool and harden thus creating a joint between the components (Abstract). Thus, Krause falls within the same field of endeavor as the applicant’s method.
Krause teaches a method of joining components by placing them in contact with each other then delivering energy to a metal component via laser. The applied energy causes the thermoplastic to melt in the regions in contact with the metal and adhere strongly to the metal component. The laser may be applied to the entire joint or only a portion of it depending on the component required (Paragraph 0016). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the method of joining a polymer and metallic component as taught by Krause into the method of Barror because Barror already discloses joining the two components via laser and Krause teaches an acceptable method of completing this.
Regarding claim 4, Barror in view of Krause discloses the method of claim 3. Barror further discloses wherein delivery in the energy to the metal housing component comprises delivering laser beam energy to the metal housing component (Paragraph 0034).  
Regarding claim 5, Barror in view of Krause discloses the method of claim 4. Barror further discloses wherein delivering the laser beam energy comprises delivering pulsed laser beam energy (Paragraph 0036).  
Regarding claim 6, Barror in view of Krause discloses the method of claim 4. Barror further discloses wherein delivering the laser beam energy comprises delivering continuous wave laser beam energy (Paragraph 0036).  
Regarding claim 9, Barror discloses the method of claim 1. Barror fails to disclose the method further comprising positioning the metal housing component adjacent to the polymer housing component comprises forming a press fit of between the metal housing component and polymer housing component.  
Krause discloses that during laser irradiation and during solidification it is preferable to apply a joining pressure to the two components (Paragraph 0016). Thus, creating a press fit.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the press fit from Krause with the method of joining the components with a laser of Barror because applying pressure between the components during joining ensures a tighter and stronger bond. Furthermore, forming a press fit is a well-known method of joining two components.
Regarding claim 11, Barror discloses the method of claim 1. Barror fails to disclose the method wherein the polymer housing component comprises polyether ether ketone.  
Krause teaches a number of non-limiting examples of acceptable thermoplastics including polyether ketones (Paragraph 0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to utilize polyether ketones as disclosed by Krause in the method of Barror as Krause discloses they are acceptable thermoplastics to utilize in a laser-joining method.
Regarding claim 12, Barror discloses the method of claim 1. Barror fails to disclose the method wherein the polymer housing component comprises a liquid crystalline polymer.  
Krause teaches a number of non-limiting examples of acceptable thermoplastics including aromatic polyesters which encompasses a number of liquid crystalline polymers (Paragraph 0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to utilize liquid crystalline polymers as disclosed by Krause in the method of Barror as Krause discloses they are acceptable thermoplastics to utilize in a laser-joining method.
Regarding claim 13, Barror discloses the method of claim 1. Barror fails to disclose the method wherein the polymer housing component comprises a polymer having a glass transition temperature (Tg) of less than about 150 degrees Celsius.  
Krause teaches a number of non-limiting examples of acceptable thermoplastics including polyether ketones (Paragraph 0028) which have a glass transition temperature of 143 degrees Celsius. Given that no range is provided by the applicant for the term “about” the temperature of 143 degrees Celsius renders the limitation of “less than about 150 degrees Celsius” obvious. 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to utilize a polymer having a glass transition temperature (Tg) of less than about 150 degrees Celsius in the method of Barror as Krause discloses a number of polymers with this property that are acceptable thermoplastics to utilize in a laser-joining method.
Regarding claim 19, Barror discloses the method of claim 17. Barror fails to disclose the device wherein the polymer housing component comprises polyether ether ketone.  
Krause teaches a number of non-limiting examples of acceptable thermoplastics including polyether ketones (Paragraph 0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to utilize polyether ketones as disclosed by Krause in the device of Barror as Krause discloses they are acceptable thermoplastics to utilize in a laser-joining method.
Regarding claim 20, Barror discloses the method of claim 17. Barror fails to disclose the device wherein the polymer housing component comprises a liquid crystalline polymer.
Krause teaches a number of non-limiting examples of acceptable thermoplastics including aromatic polyesters which encompasses a number of liquid crystalline polymers (Paragraph 0028).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to utilize liquid crystalline polymers as disclosed by Krause in the method of Barror as Krause discloses they are acceptable thermoplastics to utilize in a laser-joining method.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barror in view of Krause further in view of Papenfuss US Patent Application Publication US 2006/0144827 A1.
Regarding claim 7, Barror in view of Krause discloses the method of claim 4. Barror fails to disclose the method wherein the polymer housing component and the metal housing component are stationary during the delivery of the laser beam energy. 
Papenfuss teaches a method and system for laser welding in batteries, capacitors, medical devices, and related medical components (Abstract). Thus, Papenfuss falls within the same field of endeavor as the applicant’s invention.
Papenfuss teaches that laser welding has become widespread in the field of implantable medical devices and typically provides a hermetic seal for the components welded together (Paragraphs 0041-0042). Papenfuss teaches that either a continuous or pulsed laser can be utilized in laser welding (Paragraph 0043). When laser welding components together the laser must travel along the appropriate weld path at the appropriate speed. Papenfuss teaches that there are multiple methods to control the rate and path of the laser. One method is to place the device on a movable table so that a stationary laser may effectively travel along the weld path by moving the table with the component fixed on top (Paragraph 0048). Alternatively, the component and table can remain stationary while the laser is steered along the weld path using linear motors, mirrors, or fiber optic lines. This method has the added benefit of being able to supply multiple work stations since a single laser power source can feed into multiple fiber optic lines (Paragraphs 0049-0050).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to conduct the method of Barror in view of Krause while keeping the components stationary because Papenfuss teaches that keeping the components stationary and moving the welding laser instead has the practical benefit of a single laser source providing power for multiple work stations. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barror in view of Kuhn US Patent Application Publication US 2019/0336077 A1.
Regarding claim 15, Barror discloses the method of claim 1. Barror fails to further disclose the method wherein the polymer housing component includes an electrode on an outer surface of the housing
Kuhn teaches an implantable medical device capable of determining a health status. The device records signals and compares them to baseline values to determine the patient’s health status (Abstract). Thus, Kuhn falls within the same field of endeavor as the applicant’s invention.
Kuhn teaches an implantable medical device comprising of a main housing portion containing processing and communication circuitry and a header assembly (Paragraph 0082). The header assembly may be made of polymeric or plastic material and have and electrode placed along its surface to capture ECG signals (Fig 2 References 14-main housing, 32-header assembly, 38A-electrode Paragraphs 0083 and 0098)
 It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the electrode on the outer surface of the polymer housing of Kuhn with the method of claim 1 because placing the electrode on the outer surface of the shell rather than having the entire outer surface be an electrode as in Barror allows for the additional functionality of placing antenna, anti-migration projections, and a suture hole on the outer surface as illustrated by Kuhn (Paragraphs 0082-0083).
Regarding claim 16, Barror discloses the method of claim 1. Barror further discloses the method wherein the implantable medical device comprises a cardiac monitor configured to sense and record cardiac electrogram signals (Paragraph 0052).  
Kuhn teaches an implantable medical device comprising of a main housing portion containing processing and communication circuitry and a header assembly (Paragraph 0082). The header assembly may be made of polymeric or plastic material and have and electrode placed along its outer surface (Fig 2 References 14-main housing, 32-header assembly, 38A-electrode Paragraph 0083). The electrode on the outer surface in concert with other electrodes on the device are capable of capturing electrocardiogram signals for use in the detection of arrhythmia and other cardiac conditions (Paragraph 0098).
	It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the ability to detect cardiac electrogram signals from Kuhn with the method of Barror because detecting these signals provides the user with an additional physiological parameter from the patient for use in health determinations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 - 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791